     Case 4:18-cv-00014 Document 51 Filed on 07/02/19 in TXSD Page 1 of 20
                                                                    United States District Court
                                                                      Southern District of Texas

                                                                         ENTERED
                   IN THE UNITED STATES DISTRICT COURT                   July 02, 2019
                    FOR THE SOUTHERN DISTRICT OF TEXAS                David J. Bradley, Clerk
                             HOUSTON DIVISION

BENJAMIN MATTHEWS,                      §
                                        §
      Plaintiff,                        §
                                        §
v.                                      §       CIVIL ACTION NO. H-18-0014
                                        §
HARRIS COUNTY, et al.,                  §
                                        §
      Defendants.                       §

                            MEMORANDUM OPINION

      Pending before the court1 is Defendant KFGF Enterprises, Inc.,

d/b/a Carrington’s,       Carrington’s      Sports   Bar,   and   Carrington’s

Billiards’ (“Defendant KFGF”) Motion for Summary Judgment (Doc. 44)

and Defendant Eric McCartney’s (“Defendant McCartney”) Motion for

Summary Judgment (Doc. 45).        The court has considered the motions,

the responses, the replies, all other relevant filings, and the

applicable law.     For the reasons set forth below, Defendant KFGF’s

Motion for Summary Judgment is GRANTED and Defendant McCartney’s

Motion for Summary Judgment is GRANTED IN PART AND DENIED IN PART.

                            I.   Case Background

      Benjamin Matthews (“Plaintiff”) filed this action against

multiple defendants, alleging violations of 42 U.S.C. § 1983

(“Section 1983") against Harris County and Defendant McCartney for

excessive force, unlawful seizure and false arrest.2 Additionally,

      1
            The parties consented to proceed before the undersigned magistrate
judge for all proceedings, including trial and final judgment, pursuant to 28
U.S.C. § 636(c) and Federal Rule of Civil Procedure 73. See Doc. 38, Ord. Dated
July 11, 2018.
      2
            See Doc. 14, Pl.’s 2 nd Am. Compl. pp. 6-20.
     Case 4:18-cv-00014 Document 51 Filed on 07/02/19 in TXSD Page 2 of 20



Plaintiff    brought    causes     of   action    for    assault    and   battery,

negligence, false imprisonment, and negligent hiring, retention,

training, and supervision against Defendant KFGF.3

A.   Factual Background4

      On June 14, 2016, Defendant McCartney and Harris County Deputy

Sheriff    Torrance    Johnson     (“Deputy   Johnson”)      were    employed   as

private      security         guards    at       Carrington’s       Sports      Bar

(“Carrington’s”).5       Defendant McCartney and Deputy Johnson were

both wearing their Harris County Sheriff’s Office uniforms and

badges.6 After Carrington’s closed, Defendant McCartney and Deputy

Johnson walked to a nearby restaurant.7              Defendant McCartney and

Deputy Johnson were returning to the Carrington’s parking lot when

Defendant McCartney observed a group of people observing a verbal

confrontation between a man and a woman.8               Defendant McCartney and

Deputy Johnson approached the couple and advised them to leave the

parking lot.9

      3
            See id.
      4
            For the purposes of these motions, the court will only consider the
following evidence: Plaintiff’s Sworn Statement (Doc. 44-1); Defendant
McCartney’s Affidavit (Doc. 44-4); and Plaintiff’s Medical Record (Doc. 46).
      5
            See Doc. 44-4, Ex. D to Def. KFGF’s Mot. for Summ. J., Def.
McCartney’s Aff. p. 2.
      6
            See id.
      7
            See id.   p. 3.
      8
            See id. pp. 3, 6.
      9
            See id. p. 6. According to Defendant McCartney, the arguing couple
left the parking lot. Id.    On the other hand, Plaintiff admits that he was the
man arguing with the unknown woman. See Doc. 44-1, Ex. A to Def. KFGF’s Mot. for

                                         2
    Case 4:18-cv-00014 Document 51 Filed on 07/02/19 in TXSD Page 3 of 20



      According    to   Plaintiff,      Defendant   McCartney,    without    any

provocation, approached Plaintiff and said, “Do you want to go to

jail?”10 Plaintiff told Defendant McCartney, “No, I’m leaving now,”

and made repeated attempts to shut his car door, but was unable to

do so because Defendant McCartney had wedged his nightstick in the

car door.11      Defendant McCartney told Plaintiff, “You’re just

damaging your car,” and instructed Plaintiff to step out of his

car.12

      Plaintiff further related that he complied with Defendant

McCartney’s demand to leave his vehicle, but voiced his displeasure

at doing so.13    Defendant McCartney tased Plaintiff who fell to the

ground.14   Plaintiff heard Defendant McCartney say, “I got him in

the head,” before receiving a kick in the head from Defendant

McCartney.15 Plaintiff was tased again in the upper back and neck.16

Plaintiff recounted that he was tased a third time after asking,




Summ. J., Pl.’s Sworn Statement p. 1.   For purposes of this motion, this factual
dispute is not material.
      10
            See Doc. 44-1, Ex. A to Def. KFGF’s Mot. for Summ. J., Pl.’s Sworn
Statement p. 1.
      11
            See id.
      12
            See id.
      13
            See id.
      14
            See id.
      15
            See id.
      16
            See id. p. 2.

                                         3
   Case 4:18-cv-00014 Document 51 Filed on 07/02/19 in TXSD Page 4 of 20



“What     did    I   do?”17   Plaintiff     remained   on    the    ground   until

instructed to stand.18        Defendant McCartney commented, “This might

sting a little bit” when he            pulled the taser probes out of

Plaintiff’s skin.19

     In Defendant McCartney’s version of the incident, he and

Deputy Johnson approached three men and advised them to leave the

parking lot, but Plaintiff refused.20             Deputy Johnson observed a

clear bag of marijuana inside Plaintiff’s vehicle.21                   Defendant

McCartney ordered Plaintiff to exit the vehicle and to put his

hands behind his back, but Plaintiff refused.22 Defendant McCartney

then made several attempts to forcibly remove Plaintiff from his

vehicle.23

     Defendant        McCartney   averred    he   deployed    his    taser   after

unsuccessfully attempting to remove Plaintiff from his vehicle.24

The taser malfunctioned, was dropped by Defendant McCartney, and a




     17
                See id.
     18
                See id.
     19
                See id.
      20
            See Doc. 44-4, Ex. D to Def. KFGF’s Mot. for Summ. J., Def.
McCartney’s Aff. p. 6.
     21
                See id.
     22
                See id.
     23
                See id.
     24
                See id.

                                       4
      Case 4:18-cv-00014 Document 51 Filed on 07/02/19 in TXSD Page 5 of 20



struggle ensued between Plaintiff and Defendant McCartney.25 During

the struggle, both Plaintiff and Defendant McCartney fell to the

ground, the taser revived, and both men felt the effects of the

taser.26      Defendant McCartney was able to get on top of Plaintiff

and    deliver     strikes      to   Plaintiff’s      face    with   his   hands   and

additional strikes with his right knee, all while instructing

Plaintiff to stop resisting.27            Deputy Johnson secured Plaintiff in

handcuffs, and Defendant McCartney stopped striking Plaintiff.28

       The Harris County District Attorney’s Office authorized an

arrest of Plaintiff for Interfering with a Public Servant, and one

of the officers called the Houston Police Department (“HPD”) for

transport.29

            However,     upon   arrival    at   the    City    of    Houston   Inmate

Processing Center, the officers were told that Plaintiff was too

injured to be booked.30           The HPD officers took Plaintiff to the Ben

Taub Hospital emergency department.31                  The HPD officers walked

Plaintiff into the hospital, signed him in, and left him there.32


       25
               See id.
       26
               See id.
       27
               See id.
       28
               See id.
       29
               See id.
       30
               See id.
       31
               See id. pp. 6-7.
       32
               See id. p. 7.

                                           5
     Case 4:18-cv-00014 Document 51 Filed on 07/02/19 in TXSD Page 6 of 20



According to the Ben Taub Hospital records, Plaintiff suffered from

multiple abrasions to his face and chest with some bruising on his

back, face, and limbs.33 Plaintiff was never charged with any crime

relating to this incident.34

B.   Procedural Background

      On December 12, 2017, Plaintiff filed this action in state

court against Harris County, an officer, “E. McKenny,” and the

sports bar, “Carrington’s”.35             Defendant Harris County removed the

lawsuit to this court on January 2, 2018.36               Plaintiff amended his

complaint to comply with federal pleading standards on February 19,

2018.37         Plaintiff filed a second amended complaint, with the

court’s leave, on February 22, 2018, only changing the misspelling

of Defendant McCartney’s name.38

      On July 11, 2018, the court issued a memorandum opinion

dismissing Harris County from the case and dismissing claims




      33
            See Doc. 46, Ex. 2 to Def. McCartney’s Mot. for Summ. J., Pl.’s ED
Notes (Sealed).
      34
            See Doc. 49, Pl.’s Resp. to Def. McCartney’s Mot. for Summ. J. p. 3;
Doc. 50, Def. McCartney’s Reply in Support of Mot. for Summ. J. p. 4.
      35
                 See Doc. 1-3, Pl.’s Orig. Pet.
      36
                 See Doc. 1, Not. of Removal; Doc. 2, Def. Harris County’s Mot. To
Dismiss.
      37
                 See Doc. 11, Pl.’s 1 st Am. Compl.
      38
                  See Doc. 13, Pl.’s Mot. For Leave to File 2nd Am. Compl.; Doc 14,
          nd
Pl.’s 2        Am. Compl.

                                            6
   Case 4:18-cv-00014 Document 51 Filed on 07/02/19 in TXSD Page 7 of 20



against Defendant McCartney except for the Section 1983 claims for

false arrest, unlawful seizure, and excessive force.39

     On August 20, 2018, Defendant McCartney filed an answer to

Plaintiff’s amended complaint and demanded a jury trial.40 Defendant

KFGF, filed its pending motion for summary judgment on February 7,

2019.41   Defendant McCartney filed his pending motion for summary

judgment on February 15, 2019.42          Plaintiff filed a response to

Defendant KFGF’s pending motion for summary judgment on February

28, 2019.43   Defendant KFGF filed a reply in support of its motion

for summary judgment on March 7, 2019.44 Plaintiff filed a response

to Defendant McCartney’s pending motion for summary judgment on

March 8, 2019.45 Defendant McCartney filed a reply in support of his

motion for summary judgment on March 15, 2019.46

                    II.   Summary Judgment Standard

     Summary judgment is warranted when the evidence reveals that

no genuine dispute exists regarding any material fact and the

moving party is entitled to judgment as a matter of law.                 Fed. R.


     39
           See Doc. 39, Mem. Op. Dated Aug. 10, 2018 p. 23.
     40
           See Doc. 40, Def. McCartney’s Ans. to Pl.’s 2 nd Am. Compl.
     41
           See Doc. 44, Def. KFGF’s Mot. for Summ. J.
     42
           See Doc. 45, Def. McCartney’s Mot. for Summ. J.
     43
           See Doc. 47, Pl.’s Resp. to Def. KFGF’s Mot. for Summ. J.
     44
           See Doc. 48, Def. KFGF’s Reply in Support of Mot. for Summ. J.
     45
           See Doc. 49, Pl.’s Resp. to Def. McCartney’s Mot. for Summ. J.
     46
           See Doc. 50, Def. McCartney’s Reply in Support of Mot. For Summ. J.

                                      7
      Case 4:18-cv-00014 Document 51 Filed on 07/02/19 in TXSD Page 8 of 20



Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986);

Coastal Agric. Supply, Inc. v. JP Morgan Chase Bank, N.A., 759 F.3d

498, 504 (5th Cir. 2014).           A material fact is a fact that is

identified by applicable substantive law as critical to the outcome

of the suit.      Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986); Ameristar Jet Charter, Inc. v. Signal Composites, Inc., 271

F.3d 624, 626 (5th Cir. 2001).          “Where the record taken as a whole

could not lead a rational trier of fact to find for the non-moving

party, there is no genuine issue for trial.”                  Coastal Agricultural

Supply, Inc., 759 F.3d at 504 (quoting Matsushita Elec. Indus. Co.

v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)).

       The movant must inform the court of the basis for the summary

judgment motion and must point to relevant excerpts from pleadings,

depositions, answers to interrogatories, admissions, or affidavits

that demonstrate the absence of genuine factual issues. See id. at

505 (quoting Celotex Corp., 477 U.S. at 323).                         If the movant

carries its burden, the nonmovant may not rest on the allegations

or denials in the pleading but must respond with evidence showing

a genuine factual dispute.         See id.      The court must accept all of

the    nonmovant’s     evidence    as    true    and     draw    all    justifiable

inferences in her favor.        Coastal Agric. Supply, Inc. v. JP Morgan

Chase    Bank,   N.A.,   759   F.3d     498,    505    (5th    Cir.   2014)(quoting

Anderson, 477 U.S. at 255).




                                         8
      Case 4:18-cv-00014 Document 51 Filed on 07/02/19 in TXSD Page 9 of 20



                                       III. Analysis

       Currently       pending        against    Defendant       McCartney        are   claims

brought pursuant to Section 1983 for: (1) excessive force; (2)

unlawful seizure; and (3) false arrest.47

       Defendant McCartney moves for summary judgment on the unlawful

seizure and false arrest claims, arguing that there was probable

cause       to   arrest    and    seize    Plaintiff.48               Defendant    McCartney

additionally argues that even if he reasonably but mistakenly

believed he had probable cause to arrest, he is still entitled to

qualified immunity.49             Finally, Defendant McCartney argues that

Plaintiff’s excessive force claim is not supported by Plaintiff’s

own    medical       records      and,    even      if    Plaintiff’s        injuries    were

considered more than de minimis, Defendant McCartney is entitled to

qualified immunity.50

       Defendant KFGF has moved for summary judgment on two bases:

(1) Defendant KFGF argues that Defendant McCartney was acting in

his capacity as a sheriff’s deputy and not as an employee of

Carrington’s, and, therefore, it is not liable for Defendant

McCartney’s conduct; and (2) Defendant McCartney’s employment with

Carrington’s         was   not    a    proximate         cause   of    the   incident,    and



       47
                 See Doc. 45, Def. McCartney’s Mot. For Summ. J. p. 9.
       48
                 See id. pp. 8, 11.
       49
                 See id. p. 11.
       50
                 See id. pp. 19, 23.

                                                9
     Case 4:18-cv-00014 Document 51 Filed on 07/02/19 in TXSD Page 10 of 20



Plaintiff     cannot     succeed   on   his   claim   of   negligent    hiring,

retention, training, supervision, or entrustment against Defendant

KFGF.51

A.    Plaintiff’s Section 1983 Claims Against Defendant McCartney

       A plaintiff can establish a prima-facie case under Section

198352 for the deprivation of civil rights by establishing: (1) a

violation of a federal constitutional or statutory right; and (2)

the violation was committed by an individual acting under the color

of state law.         Doe v. Rains Cty. Indep. Sch. Dist., 66 F.3d 1402,

1406 (5th Cir. 1995).        Section 1983 creates no substantive rights,

but does provide remedies for deprivations of rights created under

federal law.        Graham v. Connor, 490 U.S. 386, 393-94 (1989).

       Government officials are entitled to qualified immunity from

liability for civil damages “unless [(1)] the official violated a

statutory      or     constitutional    right   [(2)]      that   was   clearly

established at the time of the challenged conduct.”                  Reichle v.

Howards, 566 U.S. 658, 664 (2012) (citing Ashcroft v. al-Kidd, 563

U.S. 731, 735 (2011)).          Courts have discretion to determine in



       51
             See Doc. 44, Def. KFGF’s Mot. for Summ. J. pp. 6, 11.
       52
             The provision reads, in relevant part:

       Every person who, under color of any statute, ordinance, regulation,
       custom, or usage, of any State . . . , subjects, or causes to be
       subjected, any citizen of the United States or other person within
       privileges, or immunities secured by the Constitution and laws, shall be
       liable to the party injured in an action at law, suit in equity, or other
       proper proceeding for redress . . . .

42 U.S.C.   § 1983.

                                        10
   Case 4:18-cv-00014 Document 51 Filed on 07/02/19 in TXSD Page 11 of 20



which order the two prongs are considered.            Al-Kidd, 563 U.S. at

735.    Qualified immunity protects an officer regardless of whether

the error was “a mistake of law, a mistake of fact, or a mistake

based on mixed questions of law and fact.”            Pearson v. Callahan,

555 U.S. 223, 231 (2009) (internal quotations omitted) (quoting

Groh v. Ramirez, 540 U.S. 551, 567 (2004)).          By pleading qualified

immunity in good faith, a summary judgment movant shifts the burden

to the nonmovant to rebut the movant’s assertion.               Brumfield v.

Hollins, 551 F.3d 322, 326 (5th Cir. 2008).

       1.   Excessive Force

       In order to establish a section 1983 excessive force claim, a

plaintiff must show: (1) an injury; (2) that resulted directly and

only from the use of force that was excessive to the need; and (3)

that the force used was objectively unreasonable.            Carnaby v. City

of Houston, 636 F.3d 183, 187 (5th Cir. 2011) (citing Freeman v.

Gore, 483 F.3d 404, 416 (5th Cir. 2007)). The plaintiff’s resulting

injury need not be significant but must be more than de minimis.

Glenn v. City of Tyler, 242 F.3d 307, 314 (5th Cir. 2001).

       Considering the first element, Defendant McCartney admits that

the City of Houston Inmate Processing Center refused to accept

Plaintiff for booking due to his physical condition.53           Plaintiff’s

medical records show that he had complained of generalized pain and


       53
            See Doc. 44-4, Ex. D to Def. KFGF’s Mot. for Summ. J., Def.
McCartney’s Aff. pp. 6-7; Doc. 46, Ex. 2 to Def. McCartney’s Mot. for Summ. J.,
Pl.’s ED Notes & Ben Taub Aff. pp. 1-5 (sealed).

                                      11
   Case 4:18-cv-00014 Document 51 Filed on 07/02/19 in TXSD Page 12 of 20



had lacerations and multiple abrasions to his face and chest with

some bruising on his back, face, and limbs.54 The Fifth Circuit has

ruled      that   injuries    such    as    abrasions,   head   injuries,   and

contusions are significant enough to satisfy the injury element of

an excessive force claim.            See Anderson v. McCaleb, 480 F. App’x

768, 772 (5th Cir. 2012)(unpublished).

      Considering the second element of an excessive force claim,

Plaintiff’s injuries resulted directly from Defendant McCartney’s

use of force.           Defendant McCartney states that he was able to

deliver strikes to Plaintiff’s “face area,” and made multiple

strikes with his knee.55         Defendant McCartney also deployed his

taser on Plaintiff.56         Defendant McCartney does not contend that

Plaintiff or Deputy Johnson contributed in any way to Plaintiff’s

injuries.57

      The third excessive force element is whether the officer acted

reasonably in terms of the amount of force deployed.             See Tarver v.

City of Edna, 410 F.3d 745, 751-53 (5th Cir. 2005).             “The objective

reasonableness of the force . . . depends on the facts and

circumstances of the particular case, such that the need for force



      54
            Doc. 46, Ex. 2 to Def. McCartney’s Mot. for Summ. J., Pl.’s ED Notes
& Ben Taub Aff. p. 3 (sealed).
      55
            See Doc. 44-4, Ex. D to Def. KFGF’s Mot. for Summ. J., Def.
McCartney’s Aff. p. 6.
      56
              See id.
      57
              See id.

                                           12
   Case 4:18-cv-00014 Document 51 Filed on 07/02/19 in TXSD Page 13 of 20



determines how much force is constitutionally permissible.” Collier

v. Montgomery, 569 F.3d 214, 218-19 (5th Cir. 2009) (internal

quotations omitted) (quoting Bush v. Strain, 513 F.3d 492, 501 (5th

Cir. 2008)).

     Reasonableness considerations regarding the need for and the

amount of force necessary include: 1) how severe the crime at issue

was; (2) if the suspect presented an immediate threat to the safety

of the officers or others; and (3) whether the suspect was actively

resisting arrest or attempting to escape.          See Graham v. Connor,

490 U.S. 386, 396 (1989).          Reasonableness is judged from the

perspective of a reasonable officer on the scene, not in hindsight.

Ramirez v. Knoulton, 542 F.3d 124, 128 (5th Cir. 2008).             In judging

an officer’s actions, the court must recognize the difficulty of

making split-second judgment calls under high pressure conditions

and accord the officer appropriate latitude.           Graham, 490 U.S. at

396-97.

     These standards were clearly established at the time of the

incident.    See Anderson v. McCaleb, 480 F. App’x 768, 773 (5th Cir.

2012)(stating that an officer “should have known that he could not

continue to shock [an individual] with the taser after he was no

longer resisting arrest”); Bush v. Strain, 513 F.3d 492, 502 (5th

Cir. 2008)(determining a police officer should know he cannot

forcefully   slam   a   suspect   into   a   vehicle   when   she    has   been

subdued).


                                    13
   Case 4:18-cv-00014 Document 51 Filed on 07/02/19 in TXSD Page 14 of 20



       Turning to the facts of this case, the summary judgment

evidence     lends    itself          to   two    significantly   different   factual

scenarios, either of which is supported by sufficient evidence to

support a verdict.              If Plaintiff’s version of the incident is

believed, then Defendant McCartney violated clearly established law

when he continued to use force on an unresisting individual.                         If

Defendant McCartney’s testimony is credited, jurors might agree

that   the    use    of       force    was   objectively    reasonable     under    the

circumstances.       See Anderson, 480 F. App’x at 773; Bush, 513 F.3d

at 502.

       As    there   is       summary      judgment    evidence    to   support     both

versions, the court cannot decide as a matter of law whether

Defendant McCartney violated Plaintiff’s constitutional rights.                       A

jury must decide whom to believe and must weigh the evidence as a

whole.      Because at least one version of the facts does not comply

with clearly established law at the time of the incident, Defendant

McCartney is not entitled to qualified immunity at this stage of

the lawsuit.

       2.     Unlawful Seizure

       "[W]henever        a    police      officer    accosts     an   individual    and

restrains his freedom to walk away, he has ‘seized’ that person."

Terry v. Ohio, 392 U.S. 1, 16 (1968).                   Although probable cause is

required to support a warrantless arrest, police officers may

detain an individual for investigative purposes based on the less


                                                 14
     Case 4:18-cv-00014 Document 51 Filed on 07/02/19 in TXSD Page 15 of 20



demanding standard of a reasonable suspicion of criminal activity.

Goodson v. City of Corpus Christi, 202 F.3d 730, 736 (5th Cir.

2000).       Reasonable suspicion is a less stringent standard than

probable cause and exists "when the detaining officer can point to

specific and articulable facts that, when taken together with

rational inferences from those facts, reasonably warrant the search

and seizure."      U.S. v. Estrada, 459 F.3d 627, 631 (5th Cir. 2006).

In other words, investigative stops are constitutional when based

on   "a     particularized   and   objective   basis   for   suspecting       the

particular person stopped of criminal activity."               Navarette v.

California, 572 U.S. 393 (2014)(quoting United States v. Cortez,

449 U.S. 411, 417-18 (1981)).

       Viewing the facts in Plaintiff’s favor, Defendant McCartney

initiated a stop of Plaintiff because: (1) Plaintiff was engaged in

a verbal confrontation with a female; (2) this verbal confrontation

took place at approximately 2:00 a.m. in a bar parking lot; and (3)

Plaintiff was present in the bar parking lot after the bar had

closed for the evening.58           Defendant McCartney avers that he

approached Plaintiff and other men with the intent of dispersing

them from the parking lot of a closed business and Deputy Johnson

observed marijuana in Plaintiff’s vehicle.59


       58
            See Doc. 44-1, Ex. A to Def. KFGF’s Mot. for Summ. J., Pl.’s Sworn
Statement pp. 1-3; Doc. 44-4, Ex. D to Def. KFGF’s Mot. For Summ. J., Def.
McCartney’s Aff. pp. 1-8.
       59
              See Doc. 44-4, Ex. D to Def. KFGF’s Mot. For Summ. J., Def.
McCartney’s Aff. p. 6.

                                      15
     Case 4:18-cv-00014 Document 51 Filed on 07/02/19 in TXSD Page 16 of 20



       Under either scenario, these “specific and articulable facts”

coupled with       the   rational     inferences      from   them    would    lead    a

reasonable person in Defendant McCartney’s position to form a

reasonable suspicion of criminal activity.               A peace officer could

have    reasonable       suspicions    of    public    intoxication,         possible

assault, and other offenses giving a police officer a reasonable

suspicion to investigate.             See Navarette, 572 U.S. at 369-97;

United States v. Gutierrez-Para, 711 F. App’x 752, 752-53 (5th Cir.

2017)(unpublished)(holding that police had reasonable suspicion to

investigate after seeing two vehicles pull into a vacant parking

lot around 2:00 a.m.); United States v. Wilson, 342 F. App’x. 46,

47   (5th   Cir.   2009)(unpublished)(holding           that   police      hired     as

security in a private parking lot at night had reasonable suspicion

to stop a person walking between cars and concealing an object

beneath his shirt).

       Summary     judgment   is    therefore   appropriate         on   Plaintiff’s

unlawful seizure claim.

       3.    False Arrest

       When bringing a claim for false arrest in violation of the

Fourth Amendment, a plaintiff must show that the officer did not

have probable cause to arrest. See Evans v. City of Meridian Miss.,

630 F. App'x 312, 315 (5th Cir. 2015)(unpublished); Brown v. Lyford,

243 F.3d 185, 189 (5th Cir. 2001)(stating that the constitutional

tort of false arrest requires "a showing of no probable cause").


                                        16
   Case 4:18-cv-00014 Document 51 Filed on 07/02/19 in TXSD Page 17 of 20



Probable       cause    exists      "when     the    totality    of     the    facts    and

circumstances within a police officer's knowledge at the moment of

arrest are sufficient for a reasonable person to conclude that the

suspect had committed or was committing an offense."                           Turner v.

Driver, 848 F.3d 678, 694 (5th Cir. 2017). The officer's belief that

probable cause is present must be objectively reasonable; it is

irrelevant       what       his    subjective       beliefs    were.      Anderson       v.

Creighton, 483 U.S. 635, 641 (1987). “Probable cause requires only

a probability or substantial chance of criminal activity, not an

actual showing of such activity.” Illinois v. Gates, 462 U.S. 213,

245 (1983).

       These standards were clearly established at the time of the

incident. See, e.g., United States v. Vasquez, 534 F.2d 1142, 1145

(5th Cir. 1976)(stating that flight alone from a law enforcement

officer is not enough to support a finding of probable cause, but

it can be an important component in certain situations for an

officer to take action).

       According       to    the    summary    judgment       record,    Plaintiff      was

arrested for Interfering with a Public Servant.60 The court assumes

that this is Interference with Public Duties, found at Section

38.15 of the Texas Penal Code.              A person commits this offense if he

with        criminal    negligence      “interrupts,          disrupts,       impedes    or

otherwise interferes with[] a peace officer while the peace officer

       60
            See Doc. 44-4, Ex. D to Def. KFGF’s Mot. For Summ. J., Def.
McCartney’s Aff. p. 6.

                                              17
   Case 4:18-cv-00014 Document 51 Filed on 07/02/19 in TXSD Page 18 of 20



is performing a duty or exercising authority imposed or granted by

law. . . .”61

      Considering the facts in the non-movant’s favor, Plaintiff

recounts that he was approached by Defendant McCartney who asked,

“Do you want to go to jail?”62              Plaintiff responded, “No, I’m

leaving now,” and attempted to shut his car door, presumably in

order to leave.63        Plaintiff claims he was “doing everything the

deputy told me to do.”64

      If   the    jury   credits    Plaintiff’s   version   of   the   event,

Plaintiff attempted to leave the parking lot as instructed but was

prevented    by    Defendant       McCartney.     Accordingly,     Defendant

McCartney’s actions would not comply with clearly established law

because Plaintiff did not interfere with Defendant McCartney’s

actions as a peace officer.          Because at least one version of the

incident does not comply with clearly established law, Defendant

McCartney is not entitled to qualified immunity at this time.

B. Claims Against Defendant KFGF

      Defendant KFGF argues that it is entitled to summary judgment

because: (1) Defendant McCartney was acting in his capacity as a

police officer at the time of the incident, and not as an employee


      61
            See V.T.C.A. Texas Penal Code § 38.15(a)(1).
      62
            See Doc. 44-1, Ex. A to Def. KFGF’s Mot. for Summ. J., Pl.’s Sworn
Statement p. 1.
      63
            See id.
      64
            See id. p. 2.

                                       18
     Case 4:18-cv-00014 Document 51 Filed on 07/02/19 in TXSD Page 19 of 20



of Carrington’s; and (2) Defendant McCartney’s employment with

Carrington’s was not a proximate cause of the incident.65

       Peace officers keep their position as peace officers twenty-

four hours a day and are not relieved of their duties merely

because they are off duty.               Blackwell v. Harris Cty., 909 S.W.2d

135, 139 (Tex. App.–Houston [14th Dist.] 1995, writ denied).

Therefore, an officer’s conduct falling within the scope of his

employment is not determined by whether an officer is officially on

or off duty.         See Harris Cty. v. Gibbons, 150 S.W.3d 877, 882 (Tex.

App.–Houston         [14th    Dist.     2004,         no   pet.).   The    more    important

question is: “[I]n what capacity was the officer acting at the time

he    committed         the   acts    for     which        the    complaint      was    made?”

Blackwell, 909 S.W.2d at 139; see also Kraidieh v. Nudelman, No.

01–15–01001–CV, 2016 WL 6277409, at *5 (Tex. App.–Houston [1st

Dist.] Oct. 27, 2016, no pet.)(unpublished)(citing Blackwell, 909

S.W.2d at 139).           “If an off-duty officer observes a crime, as a

matter      of    law    he   becomes       an    on-duty        officer.”       Cherqui    v.

Westheimer         St.    Festival      Corp.,         116   S.W.3d       337,    344   (Tex.

App.–Houston [14th Dist.] 2003, no pet.).

       If the facts are viewed in the best possible light for

Plaintiff, the court cannot find any material dispute of fact that

Defendant McCartney was not acting as a peace officer.                                  It is

undisputed that Defendant McCartney and Deputy Johnson were working


       65
                 See Doc. 44, Def. KFGF’s Mot. for Summ. J. pp. 6, 11.

                                                 19
   Case 4:18-cv-00014 Document 51 Filed on 07/02/19 in TXSD Page 20 of 20



an approved extra job for Defendant KFGF, and that Defendant

McCartney was wearing both his Harris County Sheriff’s Office

uniform and badge.     Importantly, Defendant McCartney was off-duty

because Carrington’s had closed.           As Defendant McCartney was

leaving the restaurant and walking to his vehicle, he became aware

of a disturbance in the Carrington’s parking lot and took actions

to address it.

     These facts do not raise a material issue of fact that

Defendant McCartney was acting as an employee of Defendant KFGF.

The bar had closed and Defendant McCartney had left the premises

only to return to disperse individuals involved in an altercation.

As a matter of undisputed fact, Defendant McCartney was acting in

his official role as a peace officer, and therefore Defendant KFGF

cannot be vicariously liable for Defendant McCartney’s actions.

Accordingly, summary judgment is appropriate in favor of Defendant

KFGF on all of Plaintiff’s claims.

                             IV.   Conclusion

     Based on the foregoing, Defendant KFGF’s motion for summary

judgment is GRANTED.       Defendant McCartney’s motion for summary

judgment is GRANTED on Plaintiff’s claim for unlawful seizure and

DENIED on Plaintiff’s claims of false arrest and excessive use of

force.

     SIGNED in Houston, Texas, this 2nd day of July, 2019.




                                    20
